Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-20 are objected to because Independent claims 1, 2, and 3 recite “the rotatable auxiliary input device configured to detect a rotational input” which is not described in the specification. However, paragraph 11 of the specification describes the electronic device is capable of detection rotational input of the rotatable auxiliary input device, which appears to be the intention of the applicant’s amendment. Appropriate correction is required. 
By virtue of their dependency, claims 4-20 are also objected to. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al., US 2008/0238879 A1 (hereinafter “Jaeger”) in view of Kraus et al., US 2003/0235452 A1 (hereinafter “Kraus”) further in view of Huppi, US 2006/0256090 A1 (hereinafter “Huppi”
Regarding claim 1, Jaeger discloses an electronic device (see at least FIGS. 5 and 10-15 describing touch display and touch signal transmitting circuit 51 and at least controller 71 in combination with various components of the knob as illustrated therein, further described at least at [0076] further at [0079]-[0089]), comprising: 
a touch screen for detecting a touch input (see at least [0008] and [0019] and [0023]-[0025] describing known techniques in the art for touch screen sensor devices, including capacitive touch screen input devices); 
at least one processor (see at least FIGS. 4 and 5 and 10-15 describing computer processor at least at [0077]) configured to:
detect that a rotatable auxiliary input device is positioned on the touch screen (see at least [0007] and [0008] describing capacitance detection and input based on the auxiliary input device (e.g., (fig.11, knob 71) as described at least at [0023]-[0025]), the rotatable auxiliary input device configured to detect a rotational input (see above, it is not clear what is meant by language, however, the broadest reasonable interpretation in light of the specification would lend itself to mean that the ;

However, Jaeger does not explicitly disclose a memory; and the at least one processor operatively coupled to the memory;
in response to detecting the rotatable auxiliary input device, identify whether a first application supporting the rotatable auxiliary input device is being executed;
in case that the first application is being executed, display a first user interface associated with the rotatable auxiliary input device and the first application (; and
in case that the first application is not being executed, display a default user interface associated with the rotatable auxiliary input device and an operating system of the electronic device.

In the same field of endeavor, Kraus discuses an overlay input device (and suggests other overlay inputs at least at [0048] and [0057] as would be understood by those of ordinary skill) which uses a memory (see at least FIG. 2 and memory 202 described at [0028]); and a processor operatively coupled to the memory (see at least processing unit 200 at [0028] and their interconnectivity defined therein, and generally known in the art);
in response to detecting the input device, identify whether a first application supporting the input device is being executed (claims 51 and 56 describe an application already in progress that is capable of detecting the device and  the application according to the detected device, further see at least step 504 described at [0046]-[0047] describing knowledge and presence and arranging the information from various applications accordingly would be a form of support of the identified input device);
in case that the first application is being executed, display a first user interface associated with the rotatable auxiliary input device and the first application (see at least FIGS. 6A and steps 600 and 602 describing detection and modification and going into a special keyboard mode as described at [0053]); and
in case that the first application is not being executed, display a default user interface associated with the input device and an operating system of the electronic device (see at least [0054] and FIG. 6 and step 600-602 describing unawareness of the input device and the default settings of displaying the keycap icons).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch screen input device of Jaeger to incorporate the detection and modifications of the application program as disclosed by Kraus because the references are within the same field of endeavor, namely, touch input devices for touch display screens and methods of interaction with them. The motivation to combine these references would have been to improve acceptance and adaptability of the input device with the touch screen display in various entry scenarios where screen real estate is limited (see Kraus at least at [0008]-[0009]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
However, Jaeger in view of Kraus does not disclose that a rotatable input device as described in Jaeger and keyboard overlay as described by Kraus are interchangeable devices. 
In the same field of endeavor, Huppi discloses a mechanical overlay system for a touch screen device illustrating the interchangeability of a rotational device and a keyboard overlay device (see at least FIGS. 12-13B illustrating the interchangeability of a keyboard overlay with other rotatable devices as shown in 630a and 630c at FIG. 13B and further at 610B and 610D of FIG. 12 as described at [0095]-[0098])



Regarding claim 2, it is similar in scope to claim 1 the only difference being claim 2 is directed to a method for operating an electronic device (see at least Kraus at FIGS. 5A-6B and further see Jaeger at [0118]). Therefore, claim 2 is similarly analyzed and rejected as claim 1 above. 

Regarding claim 3, it is similar in scope to claims 1 and 2 above, the only difference being claim 3 further defines the rotatable auxiliary input device comprising:
a fixing body (see Jaeger at least FIGS. 13-15 with base 83 and 93 secured to the touch display screen as described at [0087-[0089]); and a rotary knob rotating relative to the fixing body (see Jaeger at least [0087] describing knob cap 86 rotatably attached to the base 83 as illustrated in FIGS. 13-15), and wherein the at least one processor is further configured to perform a function of the first application or the operating system according to the rotary knob being rotated (see Jaeger at least FIGS. 1 and 11 describing programming the present labeling scheme of to indicate the specific range as illustrated in FIG 31 to be used as described at least at [0114]-[0117], various other functions when the . Therefore, claim 3 is similarly analyzed and rejected as claim 1 above. 

Regarding claim 4, Jaeger in view of Kraus further in view of Huppi discloses the electronic device of claim 1 (see above), wherein the at least one processor is further configured to display the default user interface in case that no applications are being executed and the operating system is executing (see at least Kraus describing default display elements at least at [0052]-[0053]).

Regarding claim 5, Jaeger in view of Kraus further in view of Huppi discloses the electronic device of claim 1 (see above), wherein the at least one processor is further configured to display the first user interface to surround the rotatable auxiliary input device (see at least Kraus at [0114]-[0116]).

Regarding claim 6, Jaeger in view of Kraus further in view of Huppi discloses the electronic device of claim 1 (see above), wherein the at least one processor is further configured to display the first user interface before a first rotational input is received from the rotatable auxiliary input device (see at least Kraus discussing detection and display before any input has been received at least at [0053]-[0055]; and it would be obvious to one of ordinary skill that upon detection of the input device such as the Device in Jaeger as described at [0116] the GUI would presented before the input has been received so that the user is aware of what input is being sent; further see Huppi describing the rotational input device at FIG. 12 610B and FIG. 13 630c being interchangeable with a keyboard).

7, Jaeger in view of Kraus further in view of Huppi discloses the electronic device of claim 1 (see above), wherein the at least one processor is further configured to:
receive a first rotational input from the rotatable auxiliary input device (see at least Jaeger at [0082]-[0087] and [0097] and [0115] describing a rotatable knob controller and its control at least at further at least at FIGS. 11-15 and 20), and
control a first operation of the first application based on the first rotational input (see at least Jaeger at [0115] further see Kraus describing first application at least at claims 51 and 56 describing an application already in progress that is capable of detecting the device and  the application according to the detected device, further see at least step 504 described at [0046]-[0047] describing knowledge and presence and arranging the information from various applications accordingly would be a form of support of the identified input device)see Huppi describing the rotational input device at FIG. 12, 610B and FIG. 13 630c being interchangeable with a keyboard).

Regarding claim 8, Jaeger in view of Kraus further in view of Huppi discloses the electronic device of claim 7 (see above), wherein the first application is used for playing back media (see at least claim 18 of Jaeger wherein the overlay input devices are used for media mixing console), and
wherein the at least one processor is further configured to control the first operation of the first application by adjusting an audio volume of the media based on the first rotational input (although it is not explicitly disclosed in the references, it is commonly known in the art, and would be obvious to one of ordinary skill in the art that a rotatable input device that is used to control media would be capable of adjusting volume because  it would be an intuitive and commonly understood design previously implemented across many different user interface devices including but not limited to .

Regarding claim 9, it is similar in scope to claim 4, and therefore, claim 9 is similarly analyzed and rejected as claim 4. 

Regarding claim 10, it is similar in scope to claim 5, and therefore, claim 10 is similarly analyzed and rejected as claim 5. 

Regarding claim 11, it is similar in scope to claim 6, and therefore, claim 11 is similarly analyzed and rejected as claim 6. 

Regarding claim 12, it is similar in scope to claim 7, and therefore, claim 12 is similarly analyzed and rejected as claim 7. 

Regarding claim 13, it is similar in scope to claim 8, and therefore, claim 13 is similarly analyzed and rejected as claim 8. 

Regarding claim 14, it is similar in scope to claim 4, and therefore, claim 14 is similarly analyzed and rejected as claim 4. 

Regarding claim 15, it is similar in scope to claim 5, and therefore, claim 15 is similarly analyzed and rejected as claim 5. 



Regarding claim 17, it is similar in scope to claim 7, and therefore, claim 17 is similarly analyzed and rejected as claim 7. 

Regarding claim 18, it is similar in scope to claim 8, and therefore, claim 18 is similarly analyzed and rejected as claim 8. 

Regarding claim 19, Jaeger in view of Kraus further in view of Huppi discloses the system of claim 17 (see above), wherein the first operation of the first application is controlled based on a rotation direction of the first rotational input and/or a rotation speed of the first rotational input (see at least Jaeger at [0088] further see Kraus describing first application at least at claims 51 and 56 describing an application already in progress that is capable of detecting the device and  the application according to the detected device, further see at least step 504 described at [0046]-[0047] describing knowledge and presence and arranging the information from various applications accordingly would be a form of support of the identified input device)see Huppi describing the rotational input device at FIG. 12, 610B and FIG. 13 630c being interchangeable with a keyboard).

Regarding claim 20, Jaeger in view of Kraus further in view of Huppi discloses the system of claim 3 (see above), wherein the fixing body of the rotatable auxiliary input device includes a bottom surface which is adapted to be in contact with the touch screen (see at least Jaeger at FIGS. 10-15 with tip 52, 85 and 99 in contact with surface touch screen 82 and 92 as described at [0088]-[0089]); and
wherein the rotary knob is rotatably mounted around the fixing body (see at least cap 53 described at least at FIGS. 10-15 and [0076]-[0077] and attached to track 41), wherein a bottom end of the rotary knob is higher than the bottom surface of the fixing body, such that during operations of the rotatable auxiliary input device, only the bottom surface of the fixing body is in contact with the touch screen (see at least FIG. 10 illustrating gap between cap 53 and surface of touch display 56 and glass 58 with knob 41 touching, further at least at FIGS. 11-15 generally and [0088]-[0089]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARVESH J NADKARNI/               Examiner, Art Unit 2623       
	                                                                                                                                                                                  				/AMARE MENGISTU/                                                          Supervisory Patent Examiner, Art Unit 2623